Citation Nr: 1231037	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 13, 2005, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from March 1967 to January 1972 and from January 1975 until he retired on July 31, 2000, with over 25 years of recognized service.  

The Veteran filed a Notice of Disagreement (NOD) with a June 2006 rating decision that denied a TDIU rating.  This matter comes before the Board of Veterans' Appeals (Board) from a subsequent March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted a TDIU rating and assigned an effective date of January 13, 2005.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran requested a travel Board hearing in this case; however, in December 2010 he cancelled that request.  

Historically, the Veteran appealed a February 2001 rating decision that granted service connection and assigned an initial disability rating of 30 percent for loss of vision of the left eye with diplopia.  In December 2003 the Board remanded that case (which was assigned a separate docket number) for compliance with the Veterans Claims Assistance Act of 2000 and to refer the case to the Undersecretary for Benefits or to the Director, Compensation and Pension Service (Director) for extraschedular consideration.  The Director declined to specifically address the matter of extraschedular consideration.  Then, a June 2006 Board decision which denied an increased rating for that disorder was appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) the Court entered an Order in April 2006 remanding the matter to the Board to ensure that the Director addressed extraschedular consideration.  The Board remanded that matter for that purpose in July 2008.  After the Director denied an extraschedular evaluation, a May 2009 Board decision denied an initial evaluation in excess of 30 percent for optic neuropathy of the left eye.  The Veteran did not appeal that decision to the Court.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities and respective ratings are: (1) degenerative disc disease (DDD) with herniated nucleus pulposus (HNP) of the lumbar spine, rated 40 percent since August 1, 2000; (2) loss of vision of the left eye with diplopia, rated 30 percent since August 1, 2000; (3) a mood disorder, rated 30 percent since October 31, 2006; (4) traumatic arthritis of the right knee, status post total knee replacement, rated 20 percent since August 1, 2000, and 30 percent since February 1, 2009; (5) degenerative joint disease (DJD) of the left knee, status post total knee replacement, 20 percent since August 1, 2000, and 30 percent since April 1, 2011; (6) DDD of the cervical spine, rated 20 percent since August 1, 2000; (7) residuals of a right elbow fracture, rated 10 percent since August 1, 2000; (8) status post right knee meniscectomy, rated 10 percent from August 1, 2000, to December 11, 2007; (9) status post left knee meniscectomy, rated 10 percent from August 1, 2000, to February 9, 2010; (10) tinnitus, rated 10 percent since August 1, 2000; (11) bilateral hearing loss, rated noncompensable from August 1, 2000 and as 10 percent since May 18, 2006; (12) residuals of a left thumb fracture rated noncompensable since August 1, 2000; and (13) a left thumb scar rated noncompensable since August 1, 2000.  Other than periods of a 100 percent temporary total rating under 38 C.F.R. § 4.30, there has been a 90 percent schedular combined rating since August 1, 2000 (including all applications of the bilateral factor) and (other than periods of a 100 percent temporary total rating under 38 C.F.R. § 4.30) a TDIU rating has been in effect since January 13, 2005.  

2.  The Veteran's claim for a TDIU rating was received on June 23, 2005.  

3.  The Veteran was last employed on a full-time basis in January 2005, as a flight safety auditor.  It was not factually ascertainable that a TDIU rating was warranted prior to January 2005, and there was no formal or informal claim filed for a TDIU rating prior to January 2005.  



CONCLUSION OF LAW

The criteria for an effective date for a TDIU rating prior to January 13, 2005, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400, 4.16, 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of (2000) (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Veteran was provided appropriate VCAA notice of what was required to substantiate his TDIU claim by RO letter in June 2005, prior to the initial denial by rating decision later that month, and the subsequent grant of a TDIU rating, by the March 2008 RO rating decision.  

This appeal arises from the Veteran's disagreement, by filing his NOD in May 2008, with the effective date assigned for the TDIU rating upon the March 2008 grant of that benefit.  Once a benefit has been granted, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, the filing of a notice of disagreement (NOD) does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3) (2010).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claim for an earlier effective date for a TDIU rating in this Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Duty to Assist

As to VA's duty to assist, VA has associated with the claims file the Veteran's service treatment records (STRs) and VA treatment records.  He had been afforded VA examinations as to his service-connected disabilities.  He declined the opportunity to testify in support of his claim for an earlier effective date.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

TDIU Criteria

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a TDIU rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic.  38 C.F.R. § 4.16(a).  

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

Legal Analysis

The Veteran's service-connected disabilities and respective ratings are: (1) degenerative disc disease (DDD) with herniated nucleus pulposus (HNP) of the lumbar spine, rated 40 percent since August 1, 2000; (2) loss of vision of the left eye with diplopia, rated 30 percent since August 1, 2000; (3) a mood disorder, rated 30 percent since October 31, 2006; (4) traumatic arthritis of the right knee, status post total knee replacement, rated 20 percent since August 1, 2000, and 30 percent since February 1, 2009; (5) degenerative joint disease (DJD) of the left knee, status post total knee replacement, 20 percent since August 1, 2000, and 30 percent since April 1, 2011; (6) DDD of the cervical spine, rated 20 percent since August 1, 2000; (7) residuals of a right elbow fracture, rated 10 percent since August 1, 2000; (8) status post right knee meniscectomy, rated 10 percent from August 1, 2000, to December 11, 2007; (9) status post left knee meniscectomy, rated 10 percent from August 1, 2000, to February 9, 2010; (10) tinnitus, rated 10 percent since August 1, 2000; (11) bilateral hearing loss, rated noncompensable from August 1, 2000 and as 10 percent since May 18, 2006; (12) residuals of a left thumb fracture rated noncompensable since August 1, 2000; and (13) a left thumb scar rated noncompensable since August 1, 2000.  Other than periods of a 100 percent temporary total rating under 38 C.F.R. § 4.30, there has been a 90 percent schedular combined rating since August 1, 2000 (including all applications of the bilateral factor) and (other than periods of a 100 percent temporary total rating under 38 C.F.R. § 4.30) a TDIU rating has been in effect since January 13, 2005.  

Here, the Veteran has met the schedular criteria under 38 C.F.R. § 4.16(a) for a TDIU rating since August 1, 2000, the day following discharge from active service.  However, additionally, for an award of a TDIU rating it must also be shown that he was incapable of obtaining or retaining substantially gainful employment.  

A claim for a total disability rating based on individual unemployability due to service-connected disabilities "is in essence a claim for an increased rating." Norris v. West, 12 Vet. App. 413, 420-22 (1999) (applying the informal claim provisions of 38 C.F.R. § 3.157 to TDIU claims).  See also Hurd v. West, 13 Vet. App. 449, 451-52 (2000) (applying the law governing effective dates for increased-rating claims to the award of TDIU); Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) and Wood v. Derwinski, 1 Vet. App. 367, 369 (1991) (holding that a "claim for unemployability compensation was an application for 'increased compensation' within the meaning of [38 U.S.C.] § [51]10(b)(2)").  A claim for a rating of TDIU is an increased rating claim that follows the effective date rules of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o)(2).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Hurd v. West, 13 Vet. App. 448, 451-52 (2000).  

38 U.S.C.A. § 5110(a) states that the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

Similarly, the implementing regulation states that the effective date of an award shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  See 38 C.F.R. § 3.400.  An exception to this general rule occurs in a claim for increased compensation.  See 38 C.F.R. § 3.400(o)(1).  An effective date for such an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (The effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date; otherwise, date of receipt of claim.").  

The current effective date for the Veteran's TDIU rating was established by the March 2008 rating decision as of January 13, 2005, the day after the Veteran's last day of employment as shown by employment information form Science Applications International as a flight safety auditor.  The information, on VA Form 21-4192 which was dated in November 2004 shows that he began his employment in April 2002 and ended his employment in January 2005.  He had worked 8 hours daily but only 24 hours per week, having made $9,597.50 in the 12 months preceding his last date of employment.  

Here, the Veteran's claim for a TDIU rating, VA Form 21-8940, Application For Increased Compensation Based on Unemployability, was received on June 23, 2005.  He reported that his disability had affected his full time employment in August 2000 and he had last worked full time (and the Veteran specifically underlined the word "full time" on the form) in August 2000.  Nevertheless, and significantly, he further reported that he had become too disabled to work n January 2005.  He had left his last job due to disability but had not tried to obtain employment since he had become too disabled to work.  He had four years of college education.  

Historically, the Veteran filed VA Form 526 in August 2000, upon his discharge from active service in which he requested service connection for multiple disabilities.  In neither of those claim forms did he indicate that he was seeking a TDIU rating or suggest that he had been unable to obtain or retain substantially gainful employment.  

Thereafter, a February 2001 rating decision granted service connection for loss of vision in the left eye with diplopia, which was assigned an initial 30 percent rating.  Service connection was granted for lumbar DDD with HNP, rated 20 percent, and also granted for cervical spine DDD, rated 20 percent.  Service connection was granted, and noncompensable ratings were assigned for bilateral hearing loss, left thumb fracture residuals, and a left thumb scar.  Service connection was denied for residuals of reconstructive ligament surgery of each knee.  

In a May 2001 NOD the Veteran appealed the denial of service connection for disability of the knees and the ratings assigned for the left eye and lumbar spine.  However, as noted in the December 2003 Board remand, at the June 2003 Board hearing the Veteran limited his appeal to the rating for the left eye.  The subsequent Board decision denying an increased rating for the left eye was appealed (as stated above) and following remand of the case to the Board, and from the Board to the RO, as well as referral of the case to the VA Director of Compensation and Pension Service (C & P), a May 2009 Board decision denied a rating greater than the initial 30 percent assigned.  Accordingly, the May 2009 Board decision as well as the underlying February 2001 rating decision are final.  

In February 2009 the VA Director of C & P reviewed the claim files to determine whether the Veteran was entitled to an extraschedular rating for optic neuropathy of the left eye under 38 C.F.R. § 3.321(b)(1).  It was noted that the Veteran had repeatedly asserted that this was warranted because he was unable to pursue a career as a pilot with a commercial airline company due to his service-connected visual disability.  However, aside from his left eye visual disorder, he was service connection for multiple other disabilities.  The schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a) had been met since January 2005.  It was noted that although he had repeatedly asserted that he had been unable to obtain employment as a commercial airline pilot due to his service-connected left eye disorder, his other service-connected disorders obviously compromised his ability to perform the duties of an airline pilot.  However, the matter of entitlement to a TDIU rating was not before the VA Director of C & P. 

A May 2002 rating decision granted service connection for post-traumatic arthritis, anterior cruciate ligament pathology, and meniscectomy residuals of the left knee, initially rated 20 percent; and granted service connection and assigned initial 10 percent ratings for tinnitus and for post-traumatic stress arthritis of the right elbow.  Service connection was granted for post-traumatic stress arthritis and meniscectomy residuals of the right knee, initially rated 20 percent, but service connection was denied for ligament and cartilage reconstruction of the right knee.  Special monthly compensation was granted for loss of use of the left eye.  All of these grants were made effective from August 1, 2000 (the day after service discharge).  Although notified of these actions by RO letter date May 20, 2002, the Veteran did not appeal.  

A July 2002 rating decision confirmed and continued a noncompensable rating for service-connected bilateral hearing loss.  Separate 10 percent and 20 percent ratings were assigned for, respectively, meniscectomy residuals and for post-traumatic arthritis, of the right knee.  Two separate 10 percent and 10 percent ratings were assigned for, respectively, meniscectomy residuals and for post-traumatic arthritis, of the left knee.  The 20 percent rating for lumbar DDD with HNP was increased to 40 percent.  All these grants were made effective August 1, 2000.  Although notified of these actions by RO letter date July 31, 2002, the Veteran did not appeal.  

As the United States Court of Appeals for Veterans Claims explained in Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007) the Federal Circuit held in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) and Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005) that where the RO assigns a disability rating that is less than 100%, an appellant is understood to have "received general notice of the denial of [his] TDIU claim".  In other words, because a TDIU claim is, in essence, a claim for an increased rating, a denial of an increased rating constitutes a denial of any TDIU claim.

"It is reasonable to say that an appellant who receives a disability rating that is less than 100% has notice of how his conditions have been rated and has the opportunity to appeal the rating decision. Even if he does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that [VA] has declared it to be less than 100% disabling. Hence, an appellant's ignorance of a particular reason for the denial of a total disability rating does not preclude him from understanding that an appealable decision has been made concerning his claims."  Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007).  

Stated in other terms, the May and July 2002 rating decisions implicitly denied a TDIU rating and stand as a bar to an earlier effective date for the Veteran's TDIU rating.  

There is no legal provision for a freestanding challenge to the finality of a prior decision.  Accordingly, an attack on a final decision must be raised through a valid procedure, such as by alleging clear and unmistakable error (CUE) in such a decision, within the meaning of 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).  See generally DiCarlo v. Nicholson, 20 Vet. App. 52, 57 (2006); Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed.Cir. 2005); and Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Here, there has been no allegation of CUE in the February 2001 rating decision or in the rating decisions in May and July 2002.  

Because the Veteran filed his formal TDIU claim in June 2005 he could theoretically receive an effective date dating back one year, i.e., to June 2004.  However, the Board does not find that the Veteran was incapable of substantially gainful employment prior to January 2005 and, indeed, he was employed until that time even if only on a part-time basis, in light of his apparently not seeking full time employment following his retirement from military service.  There is corroborating information from the Social Security Administration (SSA) dated in August 2004 which shows that the Veteran's taxable Social Security earning and his Medicare earnings were: $49,142.00 for the year 2000; $0.00 for the year 2001; $20,377.00 for 2002; and $16,005 for 2003.  

Thus, from the Veteran's VA Form 21-8940, SSA earning information, and employer information it is clear that after having retired from the military that the Veteran has not sought full time employment.  While he has continually referred to the possibility of having been an airline pilot after his discharge from active service, since he had the qualifications of a pilot, any such loss of potential income is encompassed in the disability ratings which he has been assigned whether such loss was from only his left eye disability or all of his service-connected disabilities, since that is the purpose of VA disability compensation.  However, in determining entitlement to a TDIU rating, contrary to the standard that the Veteran would have VA use, VA must evaluate the evidence as to his ability to engage in all forms of substantially gainful employment, and not merely whether he was capable of being a commercial airline pilot.  In other words, the Board is not limited to attempting to determine when the Veteran was last capable for being a commercial airline pilot but, rather, when he was last capable of substantially gainful employment within one year preceding his formal TDIU claim.  In other words, VA does not merely take the average salary of an airline pilot and subtract from that what wages the Veteran otherwise received from part-time employment, to arrive at a sum for which he should be compensated, which was also the basis for his request for an extraschedular rating for the service-connected left eye disability.  See generally page 13 of the transcript of his May 2002 hearing before a Decision Review Officer (DRO) (at which he also testified he was working part-time about 40 to 50 hours a month).  

Here, there is insufficient evidence to conclude that, for the entire one year period preceding his June 2005 formal TDIU claim, the Veteran was incapable of substantially gainful employment prior to January 2005.  Moreover, as to the time from the July 2002 rating action and the current TDIU effective date in January 2005, the Board finds that there was no prior and unadjudicated formal or informal claim for a TDIU rating.  That is, he did not undergo any VA hospitalization during the relevant time period.  While he did undergo a VA examination in April 2005, this was specifically conducted at the request of the VA Director of C & P Service in conjunction with the Veteran's then on-going claim for an extraschedular rating for his service-connected left eye disability and nothing in the report of that examination suggests that he was incapable of obtaining or retaining substantially gainful employment due to any service-connected disability or combination of service-connected disabilities.  

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").  

Here, the preponderance of the evidence is against the claim and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

An effective date prior to January 13, 2005, for a TDIU rating is denied.  



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


